                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 1 of 48 Page ID #:166



                  1      Kevin T. Barnes, Esq. (#138477)
                         Gregg Lander, Esq. (#194018)
                  2      LAW OFFICES OF KEVIN T. BARNES
                         1635 Pontius Avenue, Second Floor
                  3      Los Angeles, CA 90025-3361
                         Tel.: (323) 549-9100 / Fax: (323) 549-0101
                  4
                         Email: Barnes@kbarnes.com
                         Raphael A. Katri, Esq. (#221941)
                  5      LAW OFFICES OF RAPHAEL A. KATRI
                         8549 Wilshire Boulevard, Suite 200
                  6      Beverly Hills, CA 90211-3104
                         Tel.: (310) 940-2034 / Fax: (310) 733-5644
                  7      Email: RKatri@socallaborlawyers.com
                  8      Attorneys for Plaintiff TAI HANG, on
                         behalf of himself and all others similarly situated
                  9      Additional Counsel on Next Page
               10                               UNITED STATES DISTRICT COURT
               11                              CENTRAL DISTRICT OF CALIFORNIA
               12          TAI HANG and ROBERT                   )    CLASS ACTION
                           CANALES, on behalf of                 )
               13          themselves and all others similarly   )    Case No.: 5:21-cv-00287-JWH-KK
                           situated,                             )
               14                                                )    SECOND AMENDED CLASS
                                 Plaintiffs,                     )    ACTION (FRCP RULE 23)
               15
                                                                 )    COMPLAINT FOR:
                                 v.                              )
                                                                 )    1. FAILURE TO PROVIDE
               16          OLD DOMINION FREIGHT                  )       LEGALLY-COMPLIANT REST
                           LINE, INC., a Virginia                )       PERIODS;
               17          corporation; and DOES 1 to 100,       )    2. FAILURE TO AUTHORIZE AND
                           inclusive,                            )       PERMIT ALL PAID REST
               18                                                )       PERIODS;
                                 Defendants.                     )    3. INDEPENDENT FAILURE TO
               19                                                )       TIMELY FURNISH ACCURATE
                                                                 )       ITEMIZED WAGE
               20                                                )       STATEMENTS;
                                                                 )    4. DERIVATIVE FAILURE TO
                                                                 )       TIMELY FURNISH ACCURATE
               21                                                )       ITEMIZED WAGE
                                                                 )       STATEMENTS;
               22                                                )    5. VIOLATIONS OF LABOR CODE
                                                                 )       §203;
               23                                                )    6. PENALTIES PURSUANT TO
                                                                 )       LABOR CODE §2699; AND
               24                                                )    7. UNFAIR BUSINESS PRACTICES
                                                                 )
               25                                                )    DEMAND FOR JURY TRIAL
                                                                 )
               26
                                                                 )    Honorable John W. Holcomb
                                                                 )    Courtroom 2
                                                                 )
               27                                                )    Action filed: November 6, 2020
                                                                 )    Trial Date: None Set
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                     -1-
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 2 of 48 Page ID #:167



                  1      Additional Counsel for Plaintiffs:
                  2      Joseph Tojarieh, Esq. (#265492)
                         STONEBROOK LAW
                  3      10250 Constellation Boulevard, Suite 100
                         Los Angeles, CA 90067
                  4      Tel: (310) 553-5533 / Fax: (310) 553-5536
                         Email: JFT@stonebrooklaw.com
                  5
                         Attorneys for Plaintiff ROBERT CANALES, on
                  6      behalf of himself and all others similarly situated
                  7      ///
                  8      ///
                  9      ///
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27

               28
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                  -2-
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 3 of 48 Page ID #:168



                  1            Plaintiffs TAI HANG and ROBERT CANALES, individuals on behalf of
                  2      themselves and all others similarly situated (hereinafter collectively referred to as
                  3      “Plaintiffs”), hereby file this Second Amended Complaint against Defendant OLD
                  4      DOMINION FREIGHT LINE, INC. and DOES 1 to 100 (hereinafter collectively
                  5      referred to as “Defendants”). Plaintiffs are informed and believe, and on the basis of
                  6      that information and belief, allege as follows:
                  7            1.     Pursuant to Federal Rule of Civil Procedure (“FRCP”) Rule 23,
                  8      Plaintiffs institute this Class action and Private Attorney General action for actual
                  9      damages, liquidated damages, statutory penalties, restitution, attorneys’ fees and
               10        the costs of this action against Defendants for multiple violations of the California
               11        Labor Code (“Labor Code”), California Business and Professions Code (“B&PC”)
               12        §17000 et seq. and §17200, et seq., the applicable Wage Order(s) issued by the
               13        California Industrial Welfare Commission (hereinafter, the “IWC Wage Order(s)”)
               14        and related common law principles.
               15              2.     The acts complained of herein occurred, occur and will occur, at least
               16        in part, within the time period from four (4) years preceding the filing of the
               17        original Complaint herein, up to and through the time of trial for this matter
               18        although this should not automatically be considered the statute of limitations for
               19        any cause of action herein.
               20        RELEVANT JOB TITLES
               21              3.     For introductory and general information only (and not to be
               22        considered a proposed class definition), the relevant individuals in this action are
               23        Defendants’ hourly-paid, non-exempt “dock worker” employees who were
               24        subjected to Defendants’ policies and practices as described herein. Any differences
               25        in job activities between the different individuals in these positions were and are
               26        legally insignificant to the issues presented by this action.
               27        ///
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   -3-
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 4 of 48 Page ID #:169



                  1      SUMMARY OF CLAIMS
                  2            4.      With regard to Defendants’ hourly-paid, non-exempt “dock worker”
                  3      employees, Defendants have:
                  4                    a. Failed to provide legally-compliant rest periods;
                  5                    b. Failed to authorize and permit all paid legally-requisite rest
                  6                       periods;
                  7                    c. Independently failed to timely furnish accurate itemized wage
                  8                       statements;
                  9                    d. Derivatively failed to timely furnish accurate itemized wage
               10                         statements;
               11                      e. Violated Labor Code §203;
               12                      f. Incurred penalties pursuant to Labor Code §§2698, et seq.; and
               13                      g. Conducted unfair business practices.
               14                                                  II.
               15                                              PARTIES
               16        PLAINTIFF TAI HANG
               17              5.      Plaintiff TAI HANG is an individual over the age of eighteen (18) and
               18        is now and/or at all times mentioned in this Complaint was a citizen of the State of
               19        California.
               20              6.      Plaintiff TAI HANG worked for Defendants as an hourly-paid, non-
               21        exempt “dock worker” employee from approximately August 2007 to August 11,
               22        2020 in Rialto, California, which is in San Bernardino County, California.
               23              7.      Plaintiff TAI HANG seeks recovery herein from Defendants because
               24        with regard to Plaintiff TAI HANG, while acting for Defendants in his capacity as
               25        an hourly-paid, non-exempt “dock worker” employee, Defendants have:
               26                      a. Failed to provide legally-compliant rest periods;
               27                      b. Failed to authorize and permit all paid legally-requisite rest
               28                         periods;
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   -4-
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 5 of 48 Page ID #:170



                  1                    c. Independently failed to timely furnish accurate itemized wage
                  2                       statements;
                  3                    d. Derivatively failed to timely furnish accurate itemized wage
                  4                       statements;
                  5                    e. Violated Labor Code §203;
                  6                    f. Incurred penalties pursuant to Labor Code §§2698, et seq.; and
                  7                    g. Conducted unfair business practices.
                  8      PLAINTIFF ROBERT CANALES
                  9            8.      Plaintiff ROBERT CANALES is an individual over the age of eighteen
               10        (18) and is now and/or at all times mentioned in this Complaint was a citizen of the
               11        State of California.
               12              9.      Plaintiff ROBERT CANALES worked for Defendants as an hourly-
               13        paid, non-exempt “dock worker” employee from approximately January 28, 2018
               14        to October 2, 2020 in Rialto, California, which is in San Bernardino County,
               15        California.
               16              10.     Plaintiff ROBERT CANALES seeks recovery herein from Defendants
               17        because with regard to Plaintiff ROBERT CANALES, while acting for Defendants
               18        in his capacity as an hourly-paid, non-exempt “dock worker” employee,
               19        Defendants have:
               20                      a. Failed to provide legally-compliant rest periods;
               21                      b. Failed to authorize and permit all paid legally-requisite rest
               22                         periods;
               23                      c. Independently failed to timely furnish accurate itemized wage
               24                         statements;
               25                      d. Derivatively failed to timely furnish accurate itemized wage
               26                         statements;
               27                      e. Violated Labor Code §203;
               28                      f. Incurred penalties pursuant to Labor Code §§2698, et seq.; and
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   -5-
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 6 of 48 Page ID #:171



                  1                    g. Conducted unfair business practices.
                  2      DEFENDANT, OLD DOMINION FREIGHT LINE, INC.
                  3            11.     Defendant OLD DOMINION FREIGHT LINE, INC. is now and/or at
                  4      all times mentioned in this Complaint was a Virginia corporation and the owner
                  5      and operator of an industry, business and/or facility(/ies) licensed to do business
                  6      and actually doing business in the State of California.
                  7      DOES 1 TO 100, INCLUSIVE
                  8            12.     DOES 1 to 100, inclusive are now, and/or at all times mentioned in
                  9      this Complaint were licensed to do business and/or actually doing business in
               10        California.
               11              13.     Plaintiffs do not know the true names or capacities, whether
               12        individual, partner or corporate, of DOES 1 to 100, inclusive and for that reason,
               13        DOES 1 to 100 are sued under such fictitious names pursuant to California Code of
               14        Civil Procedure (“CCP”) §474.
               15              14.     Plaintiffs will seek leave of court to amend this Complaint to allege
               16        such names and capacities as soon as they are ascertained.
               17        ALL DEFENDANTS
               18              15.     Defendants, and each of them, are now and/or at all times mentioned
               19        in this Complaint were in some manner legally responsible for the events,
               20        happenings and circumstances alleged in this Complaint.
               21              16.     Defendants, and each of them, proximately subjected Plaintiffs to the
               22        unlawful practices, wrongs, complaints, injuries and/or damages alleged in this
               23        Complaint.
               24              17.     Defendants, and each of them, are now and/or at all times mentioned
               25        in this Complaint were the agents, servants and/or employees of some or all other
               26        Defendants, and vice-versa, and in doing the things alleged in this Complaint,
               27        Defendants are now and/or at all times mentioned in this Complaint were acting
               28        within the course and scope of that agency, servitude and/or employment.
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   -6-
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 7 of 48 Page ID #:172



                  1            18.    Defendants, and each of them, are now and/or at all times mentioned
                  2      in this Complaint were members of and/or engaged in a joint venture, partnership
                  3      and common enterprise, and were acting within the course and scope of, and in
                  4      pursuance of said joint venture, partnership and common enterprise.
                  5            19.    Defendants, and each of them, at all times mentioned in this
                  6      Complaint concurred and contributed to the various acts and omissions of each and
                  7      every one of the other Defendants in proximately causing the complaints, injuries
                  8      and/or damages alleged in this Complaint.
                  9            20.    Defendants, and each of them, at all times mentioned in this
               10        Complaint approved of, condoned and/or otherwise ratified each and every one of
               11        the acts and/or omissions alleged in this Complaint.
               12              21.    Defendants, and each of them, at all times mentioned in this
               13        Complaint aided and abetted the acts and omissions of each and every one of the
               14        other Defendants thereby proximately causing the damages alleged in this
               15        Complaint.
               16                                                  III.
               17                                  JURISDICTION AND VENUE
               18              22.    The District Court has original subject matter jurisdiction under 28
               19        U.S.C. §1332, and because Defendants removed this matter to federal court on
               20        February 19, 2021 pursuant to 28 U.S.C. §§1441 and 1446, in that this is a civil
               21        action that purportedly satisfies the requirements stated in the Class Action Fairness
               22        Act of 2005, codified in part at 28 U.S.C. §1332(d).
               23              23.    This District Court is in the judicial district and division embracing the
               24        place where the state court case was brought. Thus, this Court is the proper District
               25        Court to which this case should have been removed 28 U.S.C. §§1441(a) and
               26        1446(a).
               27        ///
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   -7-
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 8 of 48 Page ID #:173



                  1                                                IV.
                  2                              CLASS ACTION ALLEGATIONS
                  3            24.    FRCP 23(a) states: “One or more members of a class may sue or be
                  4      sued as representative parties on behalf of all only if (1) the class is so numerous
                  5      that joinder of all members is impracticable, (2) there are questions of law or fact
                  6      common to the class, (3) the claims or defenses of the representative parties are
                  7      typical of the claims or defenses of the class, and (4) the representative parties will
                  8      fairly and adequately protect the interests of the class.”
                  9            25.    Further, CCP §382 provides in pertinent part: “…[W]hen the question
               10        is one of a common or general interest, of many persons, or when the parties are
               11        numerous, and it is impracticable to bring them all before the court, one or more
               12        may sue or defend for the benefit of all.”
               13              26.    Plaintiffs bring this suit as a class action pursuant to FRCP 23 and
               14        CCP §382, on behalf of individuals who are entitled to the monies unlawfully
               15        withheld by Defendants.
               16              27.    The putative classes Plaintiffs will seek to certify are currently
               17        composed of and defined as follows:
               18                     a. All California citizens employed by Defendants as hourly-paid,
               19                        non-exempt “dock worker” employees during the appropriate time
               20                        period who were subjected to Defendants’ policies and practices
               21                        regarding providing legally-compliant rest periods as specifically
               22                        described herein (hereinafter, the “Legal Rest Period Class”);
               23                     b. All California citizens employed by Defendants as hourly-paid,
               24                        non-exempt “dock worker” employees during the appropriate time
               25                        period who were subjected to Defendants’ policies and practices
               26                        regarding paid rest periods as specifically described herein
               27                        (hereinafter, the “Rest Period Class”);
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   -8-
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 9 of 48 Page ID #:174



                  1                   c. All California citizens employed by Defendants as hourly-paid,
                  2                      non-exempt “dock worker” employees during the appropriate time
                  3                      period who were independently subjected to Defendants’ policies
                  4                      and practices regarding itemized wage statements as specifically
                  5                      described herein (hereinafter, the “Independent Wage Statement
                  6                      Class”);
                  7                   d. All California citizens employed by Defendants as hourly-paid,
                  8                      non-exempt “dock worker” employees during the appropriate time
                  9                      period who were derivatively subjected to Defendants’ policies and
               10                        practices regarding itemized wage statements as specifically
               11                        described herein (hereinafter, the “Derivative Wage Statement
               12                        Class”);
               13                     e. All formerly-employed California citizens employed by
               14                        Defendants as hourly-paid, non-exempt “dock worker” employees
               15                        during the appropriate time period who were subjected to
               16                        Defendants’ policies and practices regarding Labor Code §203 and
               17                        the payment of final wages as specifically described herein
               18                        (hereinafter, the “LC 203 Class”); and
               19                     f. All California citizens employed by Defendants as hourly-paid,
               20                        non-exempt “dock worker” employees during the appropriate time
               21                        period regarding whom Defendants have engaged in unlawful,
               22                        unfair and/or fraudulent business acts or practices prohibited by
               23                        B&PC §17200, et seq. as specifically described herein (hereinafter,
               24                        the “17200 Class”).
               25              28.    The Legal Rest Period Class, Rest Period Class, Independent Wage
               26        Statement Class, Derivative Wage Statement Class, LC 203 Class and 17200 Class
               27        are herein collectively referred to as the “Classes.”
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                  -9-
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 10 of 48 Page ID #:175



                  1            29.    Throughout discovery in this litigation, Plaintiffs may find it
                  2      appropriate and/or necessary to amend the definition of the Classes. Plaintiffs will
                  3      formally define and designate a class definition at such time when Plaintiffs seek to
                  4      certify the Classes alleged herein.
                  5            30.    Numerosity (FRCP 23(a)(1)); (CCP §382):
                  6                   a. The potential quantity of members of the Classes as defined is so
                  7                      numerous that joinder of all members would be unfeasible and
                  8                      impractical.
                  9                   b. The disposition of the claims of the members of the Classes
               10                        through this class action will benefit both the parties and this
               11                        Court.
               12                     c. The quantity of members of the Classes is unknown to Plaintiffs at
               13                        this time; however, it is estimated that each of the Classes numbers
               14                        greater than 100 individuals.
               15                     d. The quantity and identity of such membership is readily
               16                        ascertainable via inspection of Defendants’ records.
               17              31.    Questions of Law or Fact Common To The Class (FRCP 23(a)(2)):
               18        There are common questions of law and/or fact as to the members of the Classes
               19        which predominate over questions affecting only individual members of the
               20        Classes, including, without limitation:
               21                     a. Whether Defendants failed and continue to fail to provide legally-
               22                        compliant rest periods to the members of the Legal Rest Period
               23                        Class in violation of the Labor Code and Section 12 of the IWC
               24                        Wage Orders;
               25                     b. Whether Defendants failed and continue to fail to authorize and
               26                        permit paid legally-requisite rest periods to the members of the
               27                        Rest Period Class in violation of the Labor Code and Section 12 of
               28                        the IWC Wage Orders;
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 10 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 11 of 48 Page ID #:176



                  1                   c. Whether Defendants independently failed to timely furnish
                  2                      accurate, itemized and legal wage statements to the members of the
                  3                      Independent Wage Statement Class;
                  4                   d. Whether Defendants independently failed to timely furnish
                  5                      accurate, itemized and legal wage statements to the members of the
                  6                      Independent Wage Statement Class;
                  7                   e. Whether Defendants are liable pursuant to Labor Code §203 to the
                  8                      members of the LC 203 Class;
                  9                   f. Whether Defendants’ conduct constitutes unfair competition within
               10                        the meaning of B&PC §17200, et seq.;
               11                     g. Whether Defendants’ conduct constitutes unfair business practices
               12                        within the meaning of B&PC §17200, et seq.;
               13                     h. Whether the members of the Classes are entitled to compensatory
               14                        damages, and if so, the means of measuring such damages;
               15                     i. Whether the members of the Classes are entitled to injunctive
               16                        relief;
               17                     j. Whether the members of the Classes are entitled to restitution; and
               18                     k. Whether Defendants are liable for attorneys’ fees and costs.
               19              32.    Typicality (FRCP 23(a)(3)): The claims of the named Plaintiff(s) are
               20        typical of the claims of all members of the represented Classes because all
               21        members of the Classes sustained injuries and damages arising out of Defendants’
               22        common course of conduct in violation of law and the injuries and damages of all
               23        members of the Classes were caused by Defendants’ wrongful conduct in violation
               24        of law, as alleged herein.
               25              33.    Adequacy (FRCP 23(a)(4)): The named Plaintiff(s):
               26                     a. will adequately represent the members of the Classes;
               27                     b. will fairly protect the interests of the members of the Classes;
               28                     c. possess no interests antagonistic to the members of the Classes;
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 11 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 12 of 48 Page ID #:177



                  1                       and
                  2                   d. will vigorously pursue this suit via attorneys who are competent,
                  3                       skilled and experienced in litigating matters of this type.
                  4            34.    Superiority (FRCP 23(b)); (CCP §382): The nature of this action and
                  5      the nature of the laws available to Plaintiffs make the use of the class action format
                  6      particularly efficient and the appropriate procedure to afford relief to Plaintiffs for
                  7      the wrongs alleged herein. Further, this action is maintainable as a class action
                  8      because the prerequisites of FRCP 23(a) are satisfied as outlined above, and in
                  9      addition:
               10                     a. California has a public policy which encourages the use of the
               11                         class action device;
               12                     b. By establishing a technique whereby the claims of many
               13                         individuals can be resolved at the same time, the class suit both
               14                         eliminates the possibility of repetitious litigation and provides
               15                         small claimants with a method of obtaining redress for claims
               16                         which would otherwise be too small to warrant individual
               17                         litigation;
               18                     c. This case involves large corporate Defendants and a large number
               19                         of individual Class members with many relatively small claims
               20                         and common issues of law and fact;
               21                     d. If each individual member of the Classes was required to file an
               22                         individual lawsuit, the large corporate Defendants would
               23                         necessarily gain an unconscionable advantage because Defendants
               24                         would be able to exploit and overwhelm the limited resources of
               25                         each individual member of the Classes with Defendants’ vastly
               26                         superior financial and legal resources;
               27                     e. Requiring each individual member of the Classes to pursue an
               28                         individual remedy would also discourage the assertion of lawful
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                  - 12 -
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 13 of 48 Page ID #:178



                  1                     claims by the members of the Classes who would be disinclined to
                  2                     pursue an action against Defendants because of an appreciable and
                  3                     justifiable fear of retaliation and permanent damage to their lives,
                  4                     careers and well-being;
                  5                  f. Proof of a common business practice or factual pattern, of which
                  6                     the members of the Classes experienced, is representative of the
                  7                     Classes herein and will establish the right of each of the members
                  8                     of the Classes to recover on the causes of action alleged herein;
                  9                  g. Absent class treatment, the prosecution of separate actions by the
               10                       individual members of the Classes, even if possible, would likely
               11                       create:
               12                       i)     a substantial risk of each individual plaintiff presenting in
               13                              separate, duplicative proceedings the same or essentially
               14                              similar arguments and evidence, including expert testimony;
               15                       ii)    a multiplicity of trials conducted at enormous expense to
               16                              both the judicial system and the litigants;
               17                       iii)   inconsistent or varying verdicts or adjudications with respect
               18                              to the individual members of the Classes against
               19                              Defendants;
               20                       iv)    potentially incompatible standards of conduct for
               21                              Defendants; and
               22                       v)     potentially incompatible legal determinations with respect to
               23                              individual members of the Classes which would, as a
               24                              practical matter, be dispositive of the interest of the other
               25                              members of the Classes who are not parties to the
               26                              adjudications or which would substantially impair or impede
               27                              the ability of the members of the Classes to protect their
               28                              interests.
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 13 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 14 of 48 Page ID #:179



                  1                   h. The claims of the individual members of the Classes are not
                  2                       sufficiently large to warrant vigorous individual prosecution
                  3                       considering all of the concomitant costs and expenses attendant
                  4                       thereto;
                  5                   i. Courts seeking to preserve efficiency and other benefits of class
                  6                       actions routinely fashion methods to manage any individual
                  7                       questions; and
                  8                   j. The Supreme Court of California urges trial courts, which have an
                  9                       obligation to consider the use of innovative procedural tools to
               10                         certify a manageable class, to be procedurally innovative in
               11                         managing class actions.
               12              35.    Whether each member of the Classes might be required to ultimately
               13        justify an individual claim does not preclude maintenance of a class action (see,
               14        e.g. Collins v. Rocha (1972) 7 Cal.3d 232, 238); Pulaski & Middleman, LLC v.
               15        Google, Inc. (9th Cir. 2015 802 F.2d 979, 986-87).
               16                                                   V.
               17                                      CAUSES OF ACTION
               18                                    FIRST CAUSE OF ACTION
               19            FAILURE TO PROVIDE LEGALLY-COMPLIANT REST PERIODS
               20                            (On Behalf of the Legal Rest Period Class)
               21                                      (Against All Defendants)
               22              36.    Plaintiffs incorporate by reference and reallege each and every one of
               23        the allegations contained in the preceding and foregoing paragraphs of this
               24        Complaint as if fully set forth herein.
               25              37.    Labor Code §226.7(b) provides that “An employer shall not require an
               26        employee to work during a meal or rest or recovery period mandated pursuant to
               27        an applicable statute, or applicable regulation, standard, or order of the Industrial
               28        Welfare Commission, the Occupational Safety and Health Standards Board, or the
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 14 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 15 of 48 Page ID #:180



                  1      Division of Occupational Safety and Health.”
                  2            38.    Labor Code §516 provides that the Industrial Welfare Commission
                  3      “may adopt or amend working condition orders with respect to break periods, meal
                  4      periods, and days of rest for any workers in California consistent with the health
                  5      and welfare of those workers.”
                  6            39.    In Augustus v. ABM Security Services, Inc. (2016) 2 Cal.5th 257, 269,
                  7      the California Supreme Court held that “during rest periods employers must relieve
                  8      employees of all duties and relinquish control over how employees spend their
                  9      time.” The court further held that a policy that “tethered by time and policy to
               10        particular locations” is inconsistent with the required relinquishment of control.
               11        (Id.) The court noted that employees must be free to “[take a] brief walk,” or “take
               12        care of other personal matters …like pumping breast milk …or completing a phone
               13        call to arrange child care.” (Id. at 270.)
               14              40.    Section 12(A) of the IWC Wage Order states: “Every employer shall
               15        authorize and permit all employees to take rest periods, which insofar as
               16        practicable shall be in the middle of each work period. The authorized rest period
               17        time shall be based on the total hours worked daily at the rate of ten (10) minutes
               18        net rest time per four (4) hours or major fraction thereof. However, a rest period
               19        need not be authorized for employees whose total daily work time is less than three
               20        and one-half (3 ½) hours. Authorized rest period time shall be counted as hours
               21        worked for which there shall be no deduction from wages.”
               22              41.    Section 12(B) of the IWC Wage Order states: “If an employer fails to
               23        provide an employee a rest period in accordance with the applicable provisions of
               24        this order, the employer shall pay the employee one (1) hour of pay at the
               25        employee’s regular rate of compensation for each workday that the rest period is
               26        not provided.”
               27              42.    The members of the Legal Rest Period Class sometimes worked over
               28        four (4) hours per shift. Further, the members of the Legal Rest Period Class
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                      - 15 -
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 16 of 48 Page ID #:181



                  1      sometimes worked over six (6) hours per shift, and in some cases over ten (10)
                  2      hours per shift.
                  3            43.       The members of the Legal Rest Period Class were entitled to a rest
                  4      period of not less than ten (10) minutes prior to exceeding four (4) hours of
                  5      employment.
                  6            44.       Defendants’ rest period policy states:
                  7                      “Hourly employees may not leave OD premise while on a paid rest
                  8                      break and are expected to be at their work station at the conclusion of
                  9                      the paid rest break, unless prohibited by applicable law, including
               10                        state and local laws.”
               11              45.       As such, the members of the Legal Rest Period Class were prohibited
               12        from taking legally-compliant breaks in violation of Brinker Restaurant Corp. v.
               13        Superior Court (2012) 53 Cal.4th 1004, 1040 [“The wage orders and governing
               14        statute do not countenance an employer’s exerting coercion against the taking of,
               15        creating incentives to forgo, or otherwise encouraging the skipping of legally
               16        protected breaks.”].
               17              46.       As a matter of Defendants’ established company policy, Defendants
               18        failed to provide legally-compliant rest periods established by Labor Code §226.7
               19        and Labor Code §516 and Section 12 of the IWC Wage Order, because Defendants
               20        prohibited the taking of legally protected rest periods by using Defendants’ rest
               21        period policy to prevent the members of the Legal Rest Period Class from taking
               22        rest periods outside of Defendants’ premises, and forbade the members of the
               23        Legal Rest Period Class from leaving Defendants’ facilities for legally-compliant
               24        rest periods.
               25              47.       Both Plaintiff TAI HANG and Plaintiff ROBERT CANALES, along
               26        with other members of the Legal Rest Period class, were instructed that rest
               27        periods must be taken in a designated break room. They were further instructed
               28        that leaving the premises was strictly prohibited, including going to the parking lot.
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                    - 16 -
                                                  SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 17 of 48 Page ID #:182



                  1            48.    For example, Plaintiff TAI HANG and other members of the Legal
                  2      Rest Period class were told at least two to three times a week at the daily morning
                  3      meeting that rest breaks were to be taken only in the break room. Any violators
                  4      were subject to discipline or even termination. One dock worker was terminated
                  5      for going to his vehicle without permission during his rest period. Accordingly,
                  6      this policy caused Plaintiff TAI HANG to suffer noncompliant rest periods every
                  7      day of work in which a rest period was required.
                  8            49.    Similarly, Plaintiff ROBERT CANALES and other members of the
                  9      Legal Rest Period class were not allowed to take breaks anywhere but the
               10        designated break room. This rule was repeated during pre-shift meetings. Plaintiff
               11        ROBERT CANALES left to go to his car only one time with special permission
               12        from his supervisor, and he was required to report back to the supervisor when he
               13        returned. Accordingly, this policy caused Plaintiff ROBERT CANALES to suffer
               14        noncompliant rest periods every day of work, except one, in which a rest period
               15        was required.
               16              50.    The California State of California Department of Industrial Relations,
               17        regarding an employer’s obligation to provide off premise rest periods, even states
               18        on its website (https://www.dir.ca.gov/dlse/faq_restperiods.htm):
               19                     Can my employer require that I stay on the work
               20                     premises during my rest period?
               21                     No, your employer cannot impose any restraints not inherent
               22                     in the rest period requirement itself. In Augustus v. ABM
               23                     Security Services, Inc., (2016) 5 Cal.5th 257, 269, the
               24                     California Supreme Court held that the rest period
               25                     requirement “obligates employers to permit-and authorizes
               26                     employees to take-off-duty rest periods. That is, during rest
               27                     periods employers must relieve employees of all duties and
               28                     relinquish control over how employees spend their time.”
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 17 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 18 of 48 Page ID #:183



                  1                    (citation omitted) As a practical matter, however, if an
                  2                    employee is provided a ten minute rest period, the employee
                  3                    can only travel five minutes from a work post before
                  4                    heading back to return in time.
                  5              51.   Defendants’ written policies and actual practices clearly and
                  6      unmistakably have language definitively requiring employees to remain on
                  7      premises - “Hourly employees may not leave OD premise while on a paid rest
                  8      break…” (emphasis added). This policy language violates California rest period
                  9      laws.
               10                52.   Pursuant to Section 12 of the IWC Wage Order and Labor Code
               11        §226.7(b) which states “if an employer fails to provide an employee a meal or rest
               12        period in accordance with an applicable order of the Industrial Welfare
               13        Commission, the employer shall pay the employee one additional hour of pay at
               14        the employee’s regular rate of compensation for each work day that the meal or
               15        rest period is not provided,” the members of the Legal Rest Period Class are
               16        entitled to damages in an amount equal to one (1) additional hour of pay at each
               17        employee’s regular rate of compensation for each work day that the rest period was
               18        not so provided.
               19                53.   Pursuant to Labor Code §218.6 and CC §3287, the members of the
               20        Legal Rest Period Class seek recovery of pre-judgment interest on all amounts
               21        recovered herein.
               22                                  SECOND CAUSE OF ACTION
               23          FAILURE TO AUTHORIZE AND PERMIT ALL PAID REST PERIODS
               24                               (On Behalf of the Rest Period Class)
               25                                      (Against All Defendants)
               26                54.   Plaintiffs incorporate by reference and reallege each and every one of
               27        the allegations contained in the preceding and foregoing paragraphs of this
               28        Complaint as if fully set forth herein.
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 18 -
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 19 of 48 Page ID #:184



                  1            55.    Labor Code §226.7(b) provides that “An employer shall not require an
                  2      employee to work during a meal or rest or recovery period mandated pursuant to
                  3      an applicable statute, or applicable regulation, standard, or order of the Industrial
                  4      Welfare Commission, the Occupational Safety and Health Standards Board, or the
                  5      Division of Occupational Safety and Health.”
                  6            56.    Labor Code §516 provides that the Industrial Welfare Commission
                  7      “may adopt or amend working condition orders with respect to break periods, meal
                  8      periods, and days of rest for any workers in California consistent with the health
                  9      and welfare of those workers.”
               10              57.    Section 12(A) of the IWC Wage Order(s) states: “Every employer
               11        shall authorize and permit all employees to take rest periods, which insofar as
               12        practicable shall be in the middle of each work period. The authorized rest period
               13        time shall be based on the total hours worked daily at the rate of ten (10) minutes
               14        net rest time per four (4) hours or major fraction thereof. However, a rest period
               15        need not be authorized for employees whose total daily work time is less than three
               16        and one-half (3 ½) hours. Authorized rest period time shall be counted as hours
               17        worked for which there shall be no deduction from wages.”
               18              58.    Section 12(B) of the IWC Wage Order(s) states: “If an employer fails
               19        to provide an employee a rest period in accordance with the applicable provisions
               20        of this order, the employer shall pay the employee one (1) hour of pay at the
               21        employee’s regular rate of compensation for each workday that the rest period is
               22        not provided.”
               23              59.    The members of the Rest Period Class sometimes worked over four
               24        (4) hours per shift. Further, the members of the Rest Period Class sometimes
               25        worked over six (6) hours per shift, and in some cases over ten (10) hours per shift.
               26              60.    The members of the Rest Period Class were entitled to a rest period of
               27        not less than ten (10) minutes for every four (4) hours of work, or major fraction
               28        thereof.
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                  - 19 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 20 of 48 Page ID #:185



                  1            61.    As a matter of Defendants’ established company policy, Defendants
                  2      failed to always authorize and permit all required rest periods established by Labor
                  3      Code §226.7 and Labor Code §516 and Section 12 of the IWC Wage Order(s),
                  4      including but not limited to because of the huge size of Defendants’ facilities and
                  5      the large amount of time it took for the members of the Rest Period Class to travel
                  6      from their work stations to the break room (where they were required to go) and
                  7      back to their work stations.
                  8            62.    For example, Plaintiff TAI HANG and other members of the Rest
                  9      Period Class had to walk three to five minutes, each way, to and from their
               10        workstations to the designated break room at each rest period. Consequently,
               11        because rest periods were 15 minutes long, Plaintiff TAI HANG and others had
               12        only five to nine minutes of break time after accounting for the walk. Plaintiff TAI
               13        HANG was once given a verbal warning by his supervisor for returning late from
               14        his rest break because of the long walk. Other members of the Rest Period Class
               15        were disciplined for failing to return on time from a rest period.
               16              63.    The designated break rooms were at least a three to five minute walk
               17        from all work stations for all employees. The long walk caused the members of the
               18        Rest Period Class to suffer noncompliant rest periods on every shift in which a rest
               19        period was required.
               20              64.    Pursuant to Section 12 of the IWC Wage Order(s) and Labor Code
               21        §226.7(b) which states “if an employer fails to provide an employee a meal or rest
               22        period in accordance with an applicable order of the Industrial Welfare
               23        Commission, the employer shall pay the employee one additional hour of pay at
               24        the employee’s regular rate of compensation for each work day that the meal or
               25        rest period is not provided,” the members of the Rest Period Class are entitled to
               26        damages in an amount equal to one (1) additional hour of pay at each employee’s
               27        regular rate of compensation for each work day that one or more rest periods were
               28        not so provided.
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 20 -
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 21 of 48 Page ID #:186



                  1            65.    Pursuant to Labor Code §218.6 and CC §3287, the members of the
                  2      Rest Period Class seek recovery of pre-judgment interest on all amounts recovered
                  3      herein.
                  4                                 THIRD CAUSE OF ACTION
                  5                          INDEPENDENT FAILURE TO TIMELY
                  6                FURNISH ACCURATE ITEMIZED WAGE STATEMENTS
                  7                   (On Behalf of the Independent Wage Statement Class)
                  8                                    (Against All Defendants)
                  9            66.    Plaintiffs incorporate by reference and reallege each and every one of
               10        the allegations contained in the preceding and foregoing paragraphs of this
               11        Complaint as if fully set forth herein.
               12              67.    Labor Code §226(a) states in pertinent part: “Every employer shall,
               13        semimonthly or at the time of each payment of wages, furnish each of his or her
               14        employees, either as a detachable part of the check, draft, or voucher paying the
               15        employee’s wages, or separately when wages are paid by personal check or cash,
               16        an accurate itemized statement in writing showing (1) gross wages earned, (2) total
               17        hours worked by the employee, except for any employee whose compensation is
               18        solely based on a salary and who is exempt from payment of overtime under
               19        subdivision (a) of Section 515 or any applicable order of the Industrial Welfare
               20        Commission, (3) the number of piece-rate units earned and any applicable piece
               21        rate if the employee is paid on a piece-rate basis, (4) all deductions, provided that
               22        all deductions made on written orders of the employee may be aggregated and
               23        shown as one item, (5) net wages earned, (6) the inclusive dates of the period for
               24        which the employee is paid, (7) the name of the employee and only the last four
               25        digits of his or her social security number or an employee identification number
               26        other than a social security number, (8) the name and address of the legal entity
               27        that is the employer and, if the employer is a farm labor contractor, as defined in
               28        subdivision (b) of Section 1682, the name and address of the legal entity that
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 21 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 22 of 48 Page ID #:187



                  1      secured the services of the employer, and (9) all applicable hourly rates in effect
                  2      during the pay period…”.
                  3            68.       As a pattern and practice, in violation of Labor Code §226(a),
                  4      Defendants did not and still do not furnish each of the members of the Independent
                  5      Wage Statement Class with accurate itemized wage statements in writing,
                  6      including but not limited not always including all applicable hourly rates for
                  7      straight time, overtime 1.5 and overtime 2.0 and/or the accurate hourly pay rates in
                  8      effect during the pay period. For example, both Plaintiff TAI HANG and Plaintiff
                  9      ROBERT CANALES received wage statements that did not list their applicable
               10        hourly rates.
               11              69.       As of January 1, 2013, SB 1255 amended Labor Code §226 to clarify
               12        that an employee suffers injury if the employer fails to provide accurate and
               13        complete information as required by any one or more items listed in Labor Code
               14        §226(a)(1)-(9) and the employee cannot promptly and easily ascertain requisite
               15        information without reference to other documents or information.
               16              70.       Here, the members of Independent Wage Statement Class suffered
               17        injury because Defendants failed to provide accurate and complete information as
               18        required by one or more items listed in Labor Code §226(a)(1)-(9) and the
               19        Independent Wage Statement Class members could not and cannot promptly and
               20        easily ascertain requisite information without reference to other documents or
               21        information. For example, neither Plaintiff TAI HANG and Plaintiff ROBERT
               22        CANALES could ascertain whether they were being paid the proper rates because
               23        their wage statements did not list their applicable hourly rates.
               24              71.       In addition, the members of the Independent Wage Statement Class
               25        have suffered injury as a result of Defendants’ failure to maintain accurate records
               26        for the members of the Independent Wage Statement Class in that the members of
               27        the Independent Wage Statement Class were not timely provided written accurate
               28        itemized statements showing all requisite information, including but not limited to
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 22 -
                                                 SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 23 of 48 Page ID #:188



                  1      all applicable and/or accurate hourly pay rates in effect during the pay period, in
                  2      violation of Labor Code §226, such that the members of the Independent Wage
                  3      Statement Class were misled by Defendants as to the correct information regarding
                  4      various items, including but not limited to all applicable and/or accurate hourly pay
                  5      rates in effect during the pay period.
                  6            72.    The actual injuries suffered by the members of the Independent Wage
                  7      Statement Class as a result of Defendants’ knowing and intentional failure to
                  8      maintain accurate records for the members of the Independent Wage Statement
                  9      Class include but are not limited to:
               10                     a. That such practice prevents the members of the Independent Wage
               11                        Statement Class from being able to effectively challenge
               12                        information on their wage statements; and/or
               13                     b. The difficulty and expense of filing and maintaining this lawsuit,
               14                        and the discovery required to collect and analyze the very
               15                        information that California law requires.
               16              73.    Pursuant to Labor Code §226(e), the members of the Independent
               17        Wage Statement Class are entitled to fifty dollars ($50.00) per employee for the
               18        initial pay period in which a violation hereunder occurs and one hundred dollars
               19        ($100.00) per employee for each violation in a subsequent pay period, not
               20        exceeding an aggregate penalty of four thousand dollars ($4,000.00).
               21              74.    Pursuant to Labor Code §226(g), the currently-employed members of
               22        the Independent Wage Statement Class are entitled to injunctive relief to ensure
               23        Defendants’ compliance with Labor Code §226.
               24              75.    Pursuant to Labor Code §226(e) and/or §226(g), the members of the
               25        Independent Wage Statement Class are also entitled to an award of costs and
               26        reasonable attorneys’ fees.
               27        ///
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                  - 23 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 24 of 48 Page ID #:189



                  1                               FOURTH CAUSE OF ACTION
                  2                           DERIVATIVE FAILURE TO TIMELY
                  3               FURNISH ACCURATE ITEMIZED WAGE STATEMENTS
                  4                    (On Behalf of the Derivative Wage Statement Class)
                  5            76.    Plaintiffs incorporate by reference and reallege each and every one of
                  6      the allegations contained in the preceding and foregoing paragraphs of this
                  7      Complaint as if fully set forth herein.
                  8            77.    Labor Code §226(a) states in pertinent part: “Every employer shall,
                  9      semimonthly or at the time of each payment of wages, furnish each of his or her
               10        employees, either as a detachable part of the check, draft, or voucher paying the
               11        employee’s wages, or separately when wages are paid by personal check or cash,
               12        an accurate itemized statement in writing showing (1) gross wages earned, (2) total
               13        hours worked by the employee… (4) all deductions… (5) net wages earned, (6) the
               14        inclusive dates of the period for which the employee is paid… (8) the name and
               15        address of the legal entity that is the employer, and (9) all applicable hourly rates
               16        in effect during each the pay period and the corresponding number of hours
               17        worked at each hourly rate by the employee…”.
               18              78.    Further, the IWC Wage Orders §7(A) states in pertinent part: “(A)
               19        Every employer shall keep accurate information with respect to each employee
               20        including the following: (3) Time records showing when the employee begins and
               21        ends each work period. Meal periods, split shift intervals, and total daily hours
               22        worked shall also be recorded…(5) Total hours worked in the payroll period and
               23        applicable rates of pay….”
               24              79.    Therefore, pursuant to Labor Code §226(a) and the IWC Wage Orders
               25        §7(A), California employers are required to maintain accurate records pertaining to
               26        the total hours worked for Defendants by the members of the Derivative Wage
               27        Statement Class, including but not limited to, beginning and ending of each work
               28        period, meal period and split shift interval, the total daily hours worked, and the
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 24 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 25 of 48 Page ID #:190



                  1      total hours worked per pay period and applicable rates of pay.
                  2            80.    As a pattern and practice, in violation of Labor Code §226(a) and the
                  3      IWC Wage Orders §7(A), Defendants did not and still do not furnish each of the
                  4      members of the Derivative Wage Statement Class with an accurate itemized
                  5      statement in writing showing (1) gross wages earned, (2) total hours worked by the
                  6      employee, (3) all deductions, (4) net wages earned and/or (5) all applicable hourly
                  7      rates in effect during each respective pay period and the corresponding number of
                  8      hours worked at each hourly rate by each respective individual.
                  9            81.    As set forth herein in prior causes of action, Defendants allegedly
               10        failed to pay the members of the Derivative Wage Statement Class all wages due
               11        and owing.
               12              82.    As a derivative result of this failure to pay wages and as a pattern and
               13        practice in violation of Labor Code §226(a) and the IWC Wage Orders §7(A),
               14        Defendants did not and do not maintain accurate records pertaining to the total
               15        hours worked for Defendants by the members of the Derivative Wage Statement
               16        Class, including but not limited to, beginning and ending of each work period,
               17        meal period interval, total daily hours worked, total hours worked per pay period,
               18        and the applicable rates of pay.
               19              83.    As of January 1, 2013, SB 1255 amended Labor Code §226 to clarify
               20        that an employee suffers injury if the employer fails to provide accurate and
               21        complete information as required by any one or more items listed in Labor Code
               22        §226(a)(1)-(9) and the employee cannot promptly and easily ascertain requisite
               23        information without reference to other documents or information.
               24              84.    Here, the members of Derivative Wage Statement Class suffered
               25        injury because, due to Defendants’ failure to pay all wages due and owing,
               26        Defendants derivatively failed to provide accurate and complete information as
               27        required by one or more items listed in Labor Code §226(a)(1)-(9).
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 25 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 26 of 48 Page ID #:191



                  1            85.    In addition, the members of the Derivative Wage Statement Class
                  2      have suffered injury as a result of Defendants’ failure to maintain accurate records
                  3      for the members of the Derivative Wage Statement Class in that the members of
                  4      the Derivative Wage Statement Class were not timely provided written accurate
                  5      itemized statements showing all requisite information, including but not limited to
                  6      total hours worked by the employee, net wages earned and all applicable hourly
                  7      rates in effect during the pay period and the corresponding number of hours
                  8      worked at each hourly rate, in violation of Labor Code §226 and the IWC Wage
                  9      Orders §7(A), such that the members of the Derivative Wage Statement Class were
               10        misled by Defendants as to the correct information regarding various items,
               11        including but not limited to total hours worked by the employee, net wages earned
               12        and all applicable hourly rates in effect during the pay period and the
               13        corresponding number of hours worked at each hourly rate.
               14              86.    The actual injuries suffered by the members of the Derivative Wage
               15        Statement Class as a result of Defendants’ knowing and intentional failure to
               16        maintain accurate records for the members of the Derivative Wage Statement Class
               17        include but are not limited to:
               18                     a. Confusion over whether they received all wages owed them by
               19                        Defendants;
               20                     b. The difficulty and expense of attempting to reconstruct time and
               21                        pay records;
               22                     c. Being forced to engage in mathematical computations to analyze
               23                        whether Defendants’ wages in fact compensated for all hours
               24                        worked;
               25                     d. The inability to accurately calculate wage rates complicated by the
               26                        fact that wage statement information required by Labor Code §226
               27                        is missing;
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 26 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 27 of 48 Page ID #:192



                  1                   e. That such practice prevents the members of the Derivative Wage
                  2                      Statement Class from being able to effectively challenge
                  3                      information on their wage statements; and/or
                  4                   f. The difficulty and expense of filing and maintaining this lawsuit,
                  5                      and the discovery required to collect and analyze the very
                  6                      information that California law requires.
                  7            87.    Pursuant to Labor Code §226(e), the members of the Derivative Wage
                  8      Statement Class are entitled to fifty dollars ($50.00) per employee for the initial
                  9      pay period in which a violation hereunder occurs and one hundred dollars
               10        ($100.00) per employee for each violation in a subsequent pay period, not
               11        exceeding an aggregate penalty of four thousand dollars ($4,000.00).
               12              88.    Pursuant to Labor Code §226(g), the currently-employed members of
               13        the Derivative Wage Statement Class are entitled to injunctive relief to ensure
               14        Defendants’ compliance with Labor Code §226.
               15              89.    Pursuant to Labor Code §226(e) and/or §226(g), the members of the
               16        Derivative Wage Statement Class are also entitled to an award of costs and
               17        reasonable attorneys’ fees.
               18                                   FIFTH CAUSE OF ACTION
               19                             VIOLATIONS OF LABOR CODE §203
               20                                 (On Behalf of the LC 203 Class)
               21                                      (Against All Defendants)
               22              90.    Plaintiffs incorporate by reference and reallege each and every one of
               23        the allegations contained in the preceding and foregoing paragraphs of this
               24        Complaint as if fully set forth herein.
               25              91.    Labor Code §203 provides that if an employer willfully fails to pay,
               26        without abatement or reduction, in accordance with Labor Code §§201 and 202,
               27        any wages of an employee who is discharged or who quits, the wages of the
               28        employee shall continue at the same rate, for up to thirty (30) days from the due
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 27 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 28 of 48 Page ID #:193



                  1      date thereof, until paid or until an action therefore is commenced.
                  2            92.      The members of the LC 203 Class are no longer employed by
                  3      Defendants as they were either discharged from or quit Defendants’ employ.
                  4            93.      Defendants had a consistent and uniform policy, practice and
                  5      procedure of willfully failing to pay the earned wages of Defendants’ former
                  6      employees, according to amendment or proof.
                  7            94.      Defendants willfully failed to pay the members of the LC 203 Class
                  8      their entire wages due and owing at the time of their termination or within seventy-
                  9      two (72) hours of their resignation, and failed to pay those sums for up to thirty
               10        (30) days thereafter.
               11              95.      Defendants’ willful failure to pay wages to the members of the LC
               12        203 Class violates Labor Code §203 because Defendants knew or should have
               13        known wages were due to the members of the LC 203 Class, but Defendants failed
               14        to pay them.
               15              96.      Thus, the members of the LC 203 Class are entitled to recovery
               16        pursuant to Labor Code §203.
               17                                     SIXTH CAUSE OF ACTION
               18                       PENALTIES PURSUANT TO LABOR CODE §2699
               19                                (On Behalf of the Aggrieved Employees)
               20                                       (Against All Defendants)
               21              97.      Plaintiffs incorporate by reference and reallege each and every one of
               22        the allegations contained in the preceding and foregoing paragraphs of this
               23        Complaint as if fully set forth herein.
               24              98.      Pursuant to Labor Code §2699(a) (which provides that any provision
               25        of the Labor Code that provides for a civil penalty to be assessed and collected by
               26        the LWDA, or any of its departments, divisions, commissions, board agencies or
               27        employees, such civil penalties may, as an alternative, be recovered through a civil
               28        action brought by an aggrieved employee on behalf of himself or herself and other
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 28 -
                                                  SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 29 of 48 Page ID #:194



                  1      current or former employees) and Labor Code §2699(f) (which establishes a civil
                  2      penalty for violations of all Labor Code provisions except those for which a civil
                  3      penalty is specifically provided), the aggrieved employees seek recovery of all
                  4      applicable civil penalties, as follows:
                  5                   a. As applicable, for civil penalties under Labor Code §2699(f), for
                  6                      all violations of the Labor Code except for those for which a civil
                  7                      penalty is specifically provided, in the amount of one hundred
                  8                      dollars ($100.00) for each aggrieved employee per pay period for
                  9                      the initial violation; and two hundred dollars ($200.00) for each
               10                        aggrieved employee per pay period for each subsequent violation;
               11                     b. As applicable, civil penalties under Labor Code §558 (in addition
               12                        to and entirely independent and apart from any other penalty
               13                        provided in the Labor Code), for violations of Labor Code §§500-
               14                        556, in the amount of $50 for each underpaid aggrieved employee
               15                        for each pay period the aggrieved employee was underpaid, and
               16                        $100 for each subsequent violation for each underpaid employee
               17                        for each pay period for which the employee was underpaid;
               18                     c. As applicable, for civil penalties under Labor Code §1197.1 (in
               19                        addition to and entirely independent and apart from any other
               20                        penalty provided in the Labor Code), for violations of Labor Code
               21                        §§1194 and 1197, in the amount of $100 for each underpaid
               22                        aggrieved employee for each pay period the aggrieved employee
               23                        was intentionally underpaid, and $250 for each subsequent
               24                        violation for each underpaid aggrieved employees regardless of
               25                        whether the initial violation was intentionally committed;
               26                     d. As applicable, for civil penalties under Labor Code §226.3 (in
               27                        addition to and entirely independent and apart from any other
               28                        penalty provided in the Labor Code), for each violation of Labor
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 29 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 30 of 48 Page ID #:195



                  1                      Code §226(a), in the amount of $250 for each aggrieved employee
                  2                      per pay period for each violation and $1,000 for each aggrieved
                  3                      employee per pay period for each subsequent violation; and
                  4                   e. As applicable, for any and all additional civil penalties and sums as
                  5                      provided by the Labor Code and/or other relevant statutes.
                  6            99.    In addition, Plaintiff seeks and is entitled to seventy-five percent
                  7      (75%) of all penalties obtained under Labor Code §2699 to be allocated to the
                  8      LWDA, for education of employers and employees about their rights and
                  9      responsibilities under the Labor Code, and twenty-five percent (25%) to Plaintiff
               10        and all other similarly situated aggrieved employees.
               11              100. Further, Plaintiff is entitled to recover reasonable attorneys’ fees and
               12        costs pursuant to Labor Code §§2699(g)(1) and any other applicable statute.
               13              101. Labor Code §2699.3(a) states in pertinent part: “A civil action by an
               14        aggrieved employee pursuant to subdivision (a) or (f) of Section 2699 alleging a
               15        violation of any provision listed in Section 2699.5 shall commence only after the
               16        following requirements have been met: (1)(A) The aggrieved employee or
               17        representative shall give written notice by online filing with the Labor and
               18        Workforce Development Agency and by certified mail to the employer of the
               19        specific provisions of this code alleged to have been violated, including the facts
               20        and theories to support the alleged violation.”
               21              102. Labor Code §2699.3(a) further states in pertinent part: “(2)(A) The
               22        agency shall notify the employer and the aggrieved employee or representative by
               23        certified mail that it does not intend to investigate the alleged violation within 60
               24        calendar days of the postmark date of the notice received pursuant to paragraph
               25        (1). Upon receipt of that notice or if no notice is provided within 65 calendar days
               26        of the postmark date of the notice given pursuant to paragraph (1), the aggrieved
               27        employee may commence a civil action pursuant to Section 2699.”
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                  - 30 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 31 of 48 Page ID #:196



                  1            103. Labor Code §2699.3(c)(1) states in pertinent part: “A civil action by
                  2      an aggrieved employee pursuant to subdivision (a) or (f) of Section 2699 alleging a
                  3      violation of any provision other than those listed in Section 2699.5 or Division 5
                  4      (commencing with Section 6300) shall commence only after the following
                  5      requirements have been met: (1) (A) The aggrieved employee or representative
                  6      shall give written notice by online filing with the Labor and Workforce
                  7      Development Agency and by certified mail to the employer of the specific
                  8      provisions of this code alleged to have been violated, including the facts and
                  9      theories to support the alleged violation.”
               10              104. Labor Code §2699.3(c) further states in pertinent part: “(2)(A) The
               11        employer may cure the alleged violation within 33 calendar days of the postmark
               12        date of the notice. The employer shall give written notice by certified mail within
               13        that period of time to the aggrieved employee or representative and the agency if
               14        the alleged violation is cured, including a description of actions taken, and no civil
               15        action pursuant to Section 2699 may commence. If the alleged violation is not
               16        cured within the 33-day period, the employee may commence a civil action
               17        pursuant to Section 2699.”
               18              105. Here, Plaintiffs’ civil action alleges violations of provisions listed in
               19        Labor Code §2699.5 and violations of provisions other than those listed in Labor
               20        Code §2699.5. As such, Labor Code §2699.3(a) and §2699.3(c) apply to this
               21        action.
               22              106. On October 5, 2020, Plaintiff TAI HANG complied with Labor Code
               23        §2699.3(a) and Labor Code §2699.3(c) in that Plaintiff TAI HANG gave written
               24        notice by online filing with the LWDA and by certified mail to Defendants of the
               25        specific provisions of the Labor Code alleged to have been violated, including the
               26        facts and theories to support the alleged violations. Attached hereto as Exhibit “1”
               27        is Plaintiff TAI HANG’S LWDA letter.
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                  - 31 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 32 of 48 Page ID #:197



                  1            107. Further, on October 14, 2020, Plaintiff ROBERT CANALES
                  2      complied with Labor Code §2699.3(a) and Labor Code §2699.3(c) in that Plaintiff
                  3      ROBERT CANALES gave written notice by online filing with the LWDA and by
                  4      certified mail to Defendants of the specific provisions of the Labor Code alleged in
                  5      this lawsuit to have been violated, including the facts and theories to support the
                  6      alleged violations. Attached hereto as Exhibit “2” is Plaintiff ROBERT
                  7      CANALES’ October 14, 2020 LWDA letter.
                  8            108. As of December 16, 2020 (65 calendar days after Plaintiff ROBERT
                  9      CANALES’ October 14, 2020 LWDA letter was filed online), Plaintiffs had not
               10        received any notification that the LWDA intended to investigate the alleged
               11        violations. As such, Plaintiffs have complied with Labor Code §2699.3(a) and have
               12        been given authorization therefrom to commence a civil action which includes a
               13        cause of action pursuant to Labor Code §2699.
               14              109. Further, as of November 16, 2020 (33 calendar days after Plaintiff
               15        ROBERT CANALES’ October 14, 2020 LWDA letter was mailed to Defendants
               16        via certified mail), Plaintiffs have not received from Defendants written notice by
               17        certified mail that the alleged violations have been cured, including a description of
               18        actions taken. As such, Plaintiffs have complied with Labor Code §2699.3(c) and
               19        have been given authorization therefrom to commence a civil action which
               20        includes a cause of action pursuant to Labor Code §2699.
               21                                   SIXTH CAUSE OF ACTION
               22                                UNFAIR BUSINESS PRACTICES
               23                                  (On Behalf of the 17200 Class)
               24                                      (Against All Defendants)
               25              110. Plaintiffs incorporate by reference and reallege each and every one of
               26        the allegations contained in the preceding and foregoing paragraphs of this
               27        Complaint as if fully set forth herein.
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 32 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 33 of 48 Page ID #:198



                  1            111. B&PC §17200 provides in pertinent part “…[U]nfair competition
                  2      shall mean and include any unlawful, unfair or fraudulent business act…”.
                  3            112. B&PC §17205 provides that unless otherwise expressly provided, the
                  4      remedies or penalties provided for unfair competition “are cumulative to each other
                  5      and to the remedies or penalties available under all other laws of this state.”
                  6            113. B&PC §17204 provides that an action for any relief from unfair
                  7      competition may be prosecuted by any person who has suffered injury in fact and
                  8      has lost money or property as a result of such unfair competition.
                  9            114. Defendants have engaged in unlawful, unfair and fraudulent business
               10        acts or practices prohibited by B&PC §17200, including those set forth in the
               11        preceding and foregoing paragraphs of the complaint, thereby depriving the
               12        members of the 17200 Class of the minimum working standards and conditions
               13        due to them under the Labor Code and/or the IWC Wage Orders, as specifically
               14        described herein.
               15              115. Defendants have engaged in unfair business practices in California by
               16        practicing, employing and utilizing the employment practices outlined in the
               17        preceding paragraphs, specifically, by requiring employees to perform the labor
               18        services complained of herein without the requisite compensation.
               19              116. Defendants’ use of such practices constitutes an unfair business
               20        practice, unfair competition and provides an unfair advantage over Defendants’
               21        competitors.
               22              117. Plaintiffs have suffered injury in fact and have lost money or property
               23        as a result of such unfair competition.
               24              118. Plaintiffs seek full restitution from Defendants, as necessary and
               25        according to proof, to restore any and all monies withheld, acquired and/or
               26        converted by Defendants by means of the unfair practices complained of herein.
               27              119. Further, if Defendants are not enjoined from the conduct set forth
               28        above, Defendants will continue to practice, employ and utilize the employment
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                   - 33 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 34 of 48 Page ID #:199



                  1      practices outlined in the preceding paragraphs. Plaintiffs could be re-hired and,
                  2      therefore, could benefit from an injunction and/or declaratory relief, as could the
                  3      other class members.
                  4            120. Therefore, Plaintiffs request that the Court issue a preliminary and
                  5      permanent injunction prohibiting Defendants from engaging in the foregoing
                  6      conduct.
                  7            121. Plaintiffs seek the appointment of a receiver, as necessary, to establish
                  8      the total monetary relief sought from Defendants.
                  9                                                VI.
               10                                      PRAYER FOR RELIEF
               11        WHEREFORE, Plaintiffs pray:
               12              a.     That the Court issue an Order certifying the Classes herein, appointing
               13        all named Plaintiffs as representative of all others similarly situated, and
               14        appointing all law firms representing all named Plaintiffs as counsel for the
               15        members of the Classes;
               16        As to the First Cause of Action for Failure to Provide Legally-Compliant Rest
               17        Periods:
               18              b.     For one (1) hour of pay at the regular rate of compensation for each
               19        member of the Legal Rest Period Class for each workday that a legally-compliant
               20        rest period was not provided;
               21              c.     For pre-judgment interest as authorized by Labor Code §218.6 and
               22        CC §3287;
               23        As to the Second Cause of Action for Failure to Authorize and Permit Paid Rest
               24        Periods:
               25              d.     For one (1) hour of pay at the regular rate of compensation for each
               26        member of the Rest Period Class for each workday that a meal or rest period was
               27        not provided;
               28        ///
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                  - 34 -
                                                SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 35 of 48 Page ID #:200



                  1            e.    For pre-judgment interest as authorized by Labor Code §218.6 and
                  2      CC §3287;
                  3      As to the Third Cause of Action for Independent Failure to Timely Furnish
                  4      Accurate Itemized Wage Statements:
                  5            f.    For recovery as authorized by Labor Code §226(e);
                  6            g.    For an award of costs and reasonable attorneys’ fees pursuant to
                  7      Labor Code §226(e) and/or §226(g);
                  8      As to the Fourth Cause of Action for Derivative Failure to Timely Furnish
                  9      Accurate Itemized Wage Statements:
               10              h.    For recovery as authorized by Labor Code §226(e);
               11              i.    For an award of costs and reasonable attorneys’ fees pursuant to
               12        Labor Code §226(e) and/or §226(g);
               13        As to the Fifth Cause of Action for Violations of Labor Code §203:
               14              j.    For recovery as authorized by Labor Code §203;
               15        As to the Sixth Cause of Action for Penalties Pursuant to Labor Code §2699:
               16              k.    As applicable, for civil penalties pursuant to Labor Code §2699(f), in
               17        addition to and entirely independent and apart from other penalties in the Labor
               18        Code and for Labor Code violations without a specific civil penalty, in the amount
               19        of $100 for each aggrieved employee per pay period for each violation, and $200
               20        for each aggrieved employee per pay period for each subsequent violation;
               21              l.    As applicable, for civil penalties pursuant to Labor Code §558, in
               22        addition to and entirely independent and apart from other penalties in the Labor
               23        Code, as follows:
               24                    i   For any initial violation, fifty dollars ($50) for each aggrieved
               25                        underpaid employee for each pay period for which the employee
               26                        was underpaid; and
               27                    ii. For each subsequent violation, one hundred dollars ($100) for each
               28                        aggrieved underpaid employee for each pay period for which the
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 35 -
                                              SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 36 of 48 Page ID #:201



                  1                      employee was underpaid;
                  2            m.    As applicable, for civil penalties pursuant to Labor Code §1197.1, in
                  3      addition to and entirely independent and apart from other penalties in the Labor
                  4      Code, as follows:
                  5                   i. For any initial violation that is intentionally committed, $100 for
                  6                      each aggrieved underpaid employee for each pay period for which
                  7                      the employee was underpaid; and
                  8                  ii. For each subsequent violation, regardless of whether the initial
                  9                      violation is intentionally committed, $250 for each aggrieved
               10                        underpaid employee for each pay period for which the employee
               11                        was underpaid;
               12              n.    As applicable, for civil penalties pursuant to Labor Code §226.3, in
               13        addition to and entirely independent and apart from other penalties in the Labor
               14        Code, in the amount of $250 for each aggrieved employee per pay period for each
               15        violation, and $1,000 for each aggrieved employee per pay period for each
               16        subsequent violation;
               17              o.    As applicable, for reasonable attorneys’ fees and costs incurred
               18        pursuant to Labor Code §§2699(g)(1) and any other applicable statute; and
               19              p.    For such relief as this Court may deem just and proper.
               20        As to the Sixth Cause of Action for Unfair Business Practices:
               21              q.    For an accounting, under administration of Plaintiffs and/or the
               22        receiver and subject to Court review, to determine the amount to be returned by
               23        Defendants, and the amounts to be refunded to members of the Classes who are
               24        owed monies by Defendants;
               25              r.    For an Order requiring Defendants to identify each of the members of
               26        the Classes by name, home address, home telephone number and email address;
               27              s.    For an Order requiring Defendants to make full restitution and
               28        payment pursuant to California law;
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 36 -
                                                 SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 37 of 48 Page ID #:202



                  1            t.     For an Order for a preliminary and/or permanent injunction
                  2      prohibiting Defendants from engaging in the acts complained of herein;
                  3            u.     For the creation of an administrative process wherein each injured
                  4      member of the Classes may submit a claim in order to receive his/her money;
                  5            v.     For all other appropriate injunctive, declaratory and equitable relief;
                  6            w.     For interest to the extent permitted by law;
                  7            x.     For an award of attorneys’ fees and costs incurred in the investigation,
                  8      filing and prosecution of this action pursuant to CCP §1021.5, B&PC §17200, et
                  9      seq., Labor Code §1194 and/or any other applicable provision of law;
               10        As to All Causes of Action:
               11              y.     For such relief as this Court may deem just and proper, including
               12        reasonable attorneys’ fees and costs incurred.
               13                                                VII.
               14                                 DEMAND FOR JURY TRIAL
               15              Plaintiffs hereby demand trial of their claims by jury to the extent authorized
               16        by law.
               17        Dated: March 19, 2021                  LAW OFFICES OF KEVIN T. BARNES
               18
                                                                By: ____________________________
               19                                                     Kevin T. Barnes, Esq.
                                                                      Gregg Lander, Esq.
               20                                                  Attorneys for Plaintiff TAI HANG
               21        Dated: March 19, 2021                  STONEBROOK LAW
               22
                                                                By: ____________________________
               23                                                     Joseph Tojarieh, Esq.
                                                                        Attorney for Plaintiff ROBERT
               24                                                      CANALES
               25

               26

               27

               28
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 37 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 38 of 48 Page ID #:203




                             EXHIBIT 1
     Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 39 of 48 Page ID #:204
                                                    LAW OFFICES OF
                                           KEVIN T. BARNES
     KEVIN T. BARNES                                                                      A Professional Law Corporation
     GREGG LANDER                        1635 PONTIUS AVENUE, 2ND FLOOR                               ___
           ___
                                        LOS ANGELES, CALIFORNIA 90025-3361
                                                                                                www.kbarnes.com
       OF COUNSEL:                                                                                  ___
    JOSEPH ANTONELLI                           TELEPHONE: (323) 549-9100
                                      Toll-Free: (877) 309-3577 / FAX: (323) 549-0101         Barnes@kbarnes.com


                                                   October 5, 2020

VIA ELECTRONIC MAIL ($75 filing fee to follow by mail)

PAGA Administrator
California Labor and Workforce Development Agency
PAGAfilings@dir.ca.gov

       Re:     OLD DOMINION FREIGHT LINE, INC. (hereafter, the “Employer”)

NOTICE OF LABOR CODE VIOLATIONS PURSUANT TO LABOR CODE §2699.3
       To:     PAGA Administrator, California Labor and Workforce Development Agency and the Employer

       From: TAI HANG (the “Employee”), who was subjected to the wage and hour practices set forth below

       The Employee, by way of the above-named counsel, submits this Notice, pursuant to and in compliance
with the requirements of California Labor Code §2699.3(a)/(c), and alleges the facts and theories to support the
alleged violations as follows:

       During the applicable time period, the Employer employed the Employee and all other similarly situated
aggrieved employees as hourly-paid, non-exempt “dock workers,” and utilized consistent policies and
procedures regarding the Employee and all such other similarly situated aggrieved employees, as follows:

        First, the Employer failed to provide legally requisite paid off premises rest breaks to the Employee and
all other similarly situated aggrieved employees. Here, the Employer’s rest break policy states in pertinent part:
“Hourly employees may not leave OD premise while on a paid rest break and are expected to be at their work
station at the conclusion of the paid rest break, unless prohibited by applicable law, including state and local
laws.” Because the Employee and all other similarly situated aggrieved employees were not allowed to leave
the premises for their rest breaks, the Employee and all other similarly situated aggrieved employees were not
always provided legally compliant rest breaks. Augustus v ABM Security Services, Inc. (2016) 2 Cal 5th 257.
Because the Employer did not pay a rest period penalty for these violations, the Employer violated Labor Code
§§226.7 and 516 and the applicable Industrial Wage Order, ¶12(A)/(B), and owes rest period wages and
penalties pursuant to Labor Code §§2699(f) and/or 558.

        Second, in addition to the aforementioned allegations regarding off premise rest break violations, the
Employer also failed to always authorize and permit paid rest breaks to the Employee and all other similarly
situated aggrieved employees. The Employee and all other similarly situated aggrieved employees did not
always get full ten minute uninterrupted rest breaks within the first four hours of their shift or major fraction
thereof, and each subsequent four hours worked thereafter or major fraction thereof. As such, the Employee and
all other similarly situated aggrieved employees were not always authorized and permitted legally compliant
rest breaks. The Employer did not pay a rest period penalty for any of these violations. As such, the Employer
violated Labor Code §§226.7 and 516, and the applicable Industrial Wage Order, ¶12(A)/(B), and owes rest
period wages and penalties pursuant to Labor Code §§2699(f) and/or 558.

        Third, regarding wage statements, pursuant to Labor Code §226(a) and the applicable Industrial Wage
Order, the Employer is required to include certain information on an employee’s wage statement. Here, the
Employer issued improper wage statements to the Employee and all other similarly situated aggrieved
employees because the Employer’s wage statements did not always contain all requisite information, including
but not limited to all applicable accurate hourly rates in effect during the pay period. As such, the Employer
independently violated Labor Code §226, and owes penalties pursuant to Labor Code §§2699(f) and/or 226.3.
     Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 40 of 48 Page ID #:205
PAGA Administrator
Re: Old Dominion Freight Line, Inc.
October 5, 2020
Page 2


        Fourth, also regarding wage statements, and in addition to the independent violations of Labor Code
§226 alleged above, because of the Employer’s illegal wage and hour policies as set forth above, all wages
earned were not reflected on the wage statements provided by the Employer to the Employee and all other
similarly situated aggrieved employees, and the Employer issued improper wage statements. As such, the
Employer derivatively violated Labor Code §226, and owes penalties pursuant to Labor Code §§2699(f) and/or
226.3.

        Fifth, and finally, regarding waiting time penalties, pursuant to Labor Code §203, the Employee and all
other similarly situated aggrieved employees are entitled to thirty days of wages at their regular rate of pay for
the Employer’s failure to pay all wages due upon separation of employment. Here, because of the Employer’s
illegal wage and hour policies as set forth above, the Employer derivatively violated Labor Code §§201-202,
and owes penalties pursuant to Labor Code §§2699(f) and/or 201-203.


      Pursuant to Labor Code §2699.3(a)(2)(A), please advise within sixty-five (65) calendar days of the
postmark date of this notice whether the LWDA intends to investigate these alleged violations.

        Further, pursuant to Labor Code §2699.3(c)(2)(A), the Employer may cure the alleged violations within
thirty-three (33) calendar days of the postmark date of this notice and within that period, give notice by certified
mail if the alleged violation is cured, including a description of actions taken.

         In addition, this letter clearly sets forth the Employee’s grievances and proposed remedies, pursuant to
the Labor Code, PAGA and otherwise, as set forth above. The Employee would like to engage in reasonable
efforts to settle this dispute before filing a civil action against the Employer. The Employee gives the Employer
the opportunity, prior to the expiration of the deadline for the LWDA to investigate, to meet the Employee’s
demands and settle this dispute.

        We understand that if we do not receive a response within sixty-five (65) calendar days of the postmark
and filing date of this notice that the LWDA intends to investigate these allegations and/or a notice from the
Employer that the alleged violations are cured, and/or if the alleged violations are not cured, then the Employee
may immediately thereafter commence a civil action against the Employer pursuant to Labor Code §2699.

       Thank you for your consideration.

                                                      Very Truly Yours,



                                                      Kevin T. Barnes
                                                      Gregg Lander

cc: (via Certified Mail)                                      cc: (via U.S. Mail)
Old Dominion Freight Line, Inc.                               Raphael A. Katri, Esq.
500 Old Dominion Way                                          LAW OFFICES OF RAPHAEL A. KATRI
Thomasville, NC 27360                                         8549 Wilshire Boulevard, Suite 200
                                                              Beverly Hills, CA 90211-3104
Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 41 of 48 Page ID #:206




                             EXHIBIT 2
Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 42 of 48 Page ID #:207


                                                                       10250 Constellation Boulevard, Suite 100
                                                                                 Los Angeles, California 90067
                                                                                    Telephone: (310) 553-5533
                                                                                      Facsimile: (310) 553-5536
                                                                                     www.stonebrooklaw.com


                                                                                         Writer’s Email Address:
                                                                                       jft@stonebrooklaw.com

                                                                                            Writer’s Extension:
                                                                                                          1001


 October 14, 2020

 Via online submission to

 Attn: PAGA Administrator
 California Department of Industrial Relations
 Labor and Workforce Development Agency

         Re:     Violations of Labor Code § 2699, et seq. – PAGA Claim Notice

 To Whom It May Concern:

           This office represents Robert Canales (“Plaintiff”). Plaintiff, on behalf of himself and all other
 similarly aggrieved employees, intends to seek civil penalties under Labor Code section 2699, et seq., also
 known as the Private Attorneys General Act of 2004 (“PAGA”), against Old Dominion Freight Line Inc.
 (“Defendant”) for violations of various laws, which are outlined below. Defendant’s violations harmed
 Plaintiff, along with Defendant’s other non-exempt California employees (“Aggrieved Employees”).
 Additional investigation and formal discovery may uncover additional ways Plaintiff and Aggrieved
 Employees were harmed, additional damages they sustained, and other individuals who were harmed by
 Defendant’s violations.

         The $75 PAGA filing fee was submitted concurrently with the submission of this letter. If for any
 reason the fee was not received, please advise our office immediately so we can issue a new payment.

 Facts and Legal Theories Underlying This Dispute

         The facts underlying Plaintiff’s pursuit of civil penalties under PAGA are explained below.

 Employment Background

          Defendant is a freight company based in North Carolina with 18 service centers in California. Its
 Rialto service center alone employs about 200 dock workers, 200 truck drivers and 100 office workers.
 Plaintiff was hired as a dock worker from about January 28, 2018 to October 2, 2020. Prior to his
 termination, he was paid at an hourly rate of $27.35. Plaintiff worked five days a week and was usually
 scheduled to work from 5:30 p.m. to 2:00 a.m. On occasion, Plaintiff was scheduled to work until 4:00 a.m.
Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 43 of 48 Page ID #:208

 Old Dominion Freight Line Inc.
 October 14, 2020
 Page 2 of 6

 Unpaid Wages

       Plaintiff and Aggrieved Employees were not paid wages for all hours worked. Specifically, these
 employees were subject to mandatory security checks upon entering and leaving Defendant’s premises.
 However, they did not receive wages while undergoing these security checks.

         Moreover, after entering the premises and undergoing the security check, Plaintiff a and Aggrieved
 Employees performed work-related tasks before heading to the designated dock area to clock in. Dock
 workers like Plaintiff, for example, spent approximately 5-15 minutes walking to the dock, searching for an
 available forklift, and riding it to the dock area.

         After clocking out, Plaintiff and Aggrieved Employees performed work-related tasks before
 reaching the security checkpoint. Dock workers like Plaintiff, for example, spent approximately five minutes
 walking towards the checkpoint.

         As a result, Defendant failed to pay Plaintiff and Aggrieved Employees all earned wages, including
 minimum wages and overtime compensation, for the time these employees spent performing off-the-
 clock work.

 Failure to Authorize and Permit Compliant Rest Periods

         At relevant times, Defendant did not authorize and permit Plaintiff and Aggrieved Employees to
 take timely, duty-free, and uninterrupted rest periods of at least 10 minutes net for each four hours of
 work or major fraction thereof, and failed to pay premium wages of one hour’s pay in lieu of providing such
 rest periods. Plaintiff and Aggrieved Employees were prohibited from leaving the premises during their
 ten-minute rest periods. Defendant failed to relinquish control over how they spent their rest breaks.
 Moreover, at relevant times, Defendant did not provide these employees with a third compliant rest period
 when they worked over ten hours in a shift.

 Failure to Provide Compliant Meal Periods

         At relevant times, Defendant did not provide Plaintiff and Aggrieved Employees with timely, duty-
 free, and uninterrupted meal periods of at least 30 minutes for each five hours of work, and failed to pay
 premium wages of one hour’s pay in lieu of providing such meal periods. On days when they worked over
 ten hours, Plaintiff and Aggrieved Employees did not receive a second compliant meal break.

 Failure to Pay Overtime Compensation

          At relevant times, Defendant failed to pay Plaintiff and Aggrieved Employees one and a half times
 their regular rate for work performed over 40 hours in a workweek, over 8 hours in a workday, or up to 8
 hours on the seventh consecutive day of work.

        At least some of the unpaid hours worked by Plaintiff and Aggrieved Employees constituted
 overtime, for which they were not compensated.
Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 44 of 48 Page ID #:209

 Old Dominion Freight Line Inc.
 October 14, 2020
 Page 3 of 6


 Failure to Pay Minimum Wages

          During periods when Plaintiff and Aggrieved Employees worked but were not paid, Defendant
 failed to pay these employees at least minimum wages.

 Failure to Indemnify for Business Expenses

        Defendant failed to reimburse Plaintiff and Aggrieved Employees for business expenses. For
 example, Plaintiff and other dock workers had to pay for their own pens, clipboards, and safety boots.

 Failure to Pay Earned Wages Upon Separation

         Defendant willfully failed to pay Plaintiff and Aggrieved Employees all earned wages immediately
 upon discharge or within 72 hours of resignation.

 Failure to Provide Timely and Accurate Wage Statements

          Defendant knowingly failed to provide Plaintiff and Aggrieved Employees with timely and accurate
 wage statements that included all of the following: (1) gross wages earned, (2) total hours worked, (3) all
 deductions, (4) net wages earned, (5) the pay period, (6) the employee name and social security number
 or employee number, (7) the name and address of the legal entity employer, and (8) all applicable hourly
 rates in effect and corresponding hours worked at each rate.

 California Labor Code § 2699, et seq., Violations

         Plaintiff, on behalf of himself and Aggrieved Employees, intends pursue civil penalties under PAGA
 against Defendant for violations of the following California laws:

         •   Labor Code sections 510 and 1194 for Defendant’s failure to pay overtime and double time
             compensation.

         •   Labor Code sections 510, 1194, 1194.2, and 1197 for Defendant’s failure to pay minimum
             wages, including overtime and double time compensation at the minimum wage rate.

         •   Labor Code section 226.7 for Defendant’s failure to provide proper rest periods and failure to
             provide an additional hour of pay at the regular rate of compensation in lieu of the mandated
             rest period required under the Labor Code.

         •   Labor Code sections 226.7 and 512 for Defendant’s failure to provide proper meal periods and
             failure to provide an additional hour of pay at the regular rate of compensation in lieu of the
             mandated meal period required under the Labor Code.
Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 45 of 48 Page ID #:210

 Old Dominion Freight Line Inc.
 October 14, 2020
 Page 4 of 6

         •   Labor Code section 226 for Defendant’s failure to provide timely and accurate wage
             statements.

         •   Labor Code sections 201, 202, and 203 for Defendant’s failure to pay all wages immediately
             upon termination or within 72 hours after notice of separation.

         •   Labor Code section 204 for Defendant’s failure to pay all earned wages within the time
             prescribed in subsections 204(a) and 204(b).

         •   Labor Code section 206 for Defendant’s failure to pay all undisputed wages.

         •   Labor Code section 226.3 for Defendant’s violation of Labor Code section 226(a).

         •   Labor Code section 210 for Defendant’s failure to pay wages as provided in Labor Code
             sections 201.3, 204, 204b, 204.1, 204.2, 205, 205.5, and/or 1197.5.

         •   Labor Code section 1174 for Defendant’s failure to maintain compliant employee and payroll
             records.

         •   Labor Code section 221 for Defendant collecting and receiving owed wages.

         •   Labor Code section 1197.1 for Defendant paying, or causing to be paid, a wage less than the
             minimum wage.

         •   Labor Code section 558 for Defendant violating, or causing to be violated, a section of the
             chapter of the Labor Code starting with Labor Code section 500, et seq. or any provision
             regulating hours and days of work in any order of the Industrial Welfare Commission.

         •   Labor Code section 1199 for Defendant violating, or causing to be violated, the provisions of
             the order of the Industrial Welfare Commission.

         •   Labor Code section 1198 for Defendant employing employees for longer hours than those
             fixed by the Industrial Welfare Commission or under conditions of labor prohibited by the
             Industrial Welfare Commission, including, but not limited to:

                 •   Wage Order 9-2001 (or other applicable Wage Order), Section 12, requiring
                     Defendant to provide its employees with adequate rest periods and an additional hour
                     of pay at the regular rate of compensation in lieu of the mandated rest periods.

                 •   Wage Order 9-2001 (or other applicable Wage Order), Section 11, requiring
                     Defendant to provide its employees with adequate meal periods and an additional
                     hour of pay at the regular rate of compensation in lieu of the mandated rest periods.
Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 46 of 48 Page ID #:211

 Old Dominion Freight Line Inc.
 October 14, 2020
 Page 5 of 6

                   •   Wage Order 9-2001 (or other applicable Wage Order), Section 3, requiring Defendant
                       to pay overtime and double time compensation.

                   •   Wage Order 9-2001 (or other applicable Wage Order), Section 4, requiring Defendant
                       to pay minimum wages, including overtime and double time compensation at the
                       minimum wage rate.

          •   Labor Code section 2802 for Defendant’s failure to indemnify for all necessary business
              expenditures or losses.

 Conclusion

         Please be advised that this letter is intended to exhaust the pre-litigation requirements set forth
 under California Labor Code sections 2699, et seq. It is the intention of this office to bring the appropriate
 claims under Labor Code section 2699, et seq., should your office not address these matters within the
 proscribed time.

          If you require any additional facts or theories to support Plaintiff’s allegations, please do not
 hesitate to contact our office. We believe, however, that this letter provides sufficient basis for the alleged
 violations. Further, Plaintiff is willing to engage in reasonable settlement discussions before filing a civil
 action. By way of this letter, Plaintiff is providing Defendant an opportunity to settle this dispute.

         We write this letter subject to and without waiver of Plaintiff’s rights and remedies, all of which we
 expressly reserve. This letter is not an express statement of all facts and circumstances concerning this
 matter.

                                               Very truly yours,

                                              STONEBROOK LAW




                                               JOSEPH TOJARIEH

 JT/sp
 cc (via certified mail):


 Old Dominion Freight Line Inc.                           Old Dominion Freight Line Inc.
 500 Old Dominion Way                                     2180 South Willow
 Thomasville, NC 27360                                    Bloomington, CA 92316

 Article No.: 7017 3040 0000 4425 4078                    Article No.: 7017 3040 0000 4425 4085
Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 47 of 48 Page ID #:212

 Old Dominion Freight Line Inc.
 October 14, 2020
 Page 6 of 6


 CT Corporation System
 Agent for Service of Process for
 Old Dominion Freight Line Inc.
 818 West Seventh Street, Suite 930
 Los Angeles, CA 90017

 Article No.: 7017 3040 0000 4425 4092
                        Case 5:21-cv-00287-JWH-KK Document 9 Filed 03/19/21 Page 48 of 48 Page ID #:213



                  1                                    PROOF OF SERVICE
                  2      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                  3            I, the undersigned, am over the age of 18 years and not a party to this action.
                         My business address is 1635 Pontius Avenue, Second Floor, Los Angeles, CA
                  4      90025-3361, which is located in Los Angeles County, where the service herein
                         occurred.
                  5
                              On the date of execution hereof, I caused to be served the following attached
                  6      document/s:
                  7            SECOND AMENDED COMPLAINT
                  8            on the interested parties in this action, addressed as follows:
                  9       Attorneys for Defendant:                Attorney for Plaintiff Tai Hang:
               10         Matthew C. Kane, Esq.                   Raphael A. Katri, Esq.
                          Amy E. Beverlin, Esq.                   LAW OFFICES OF
               11         Kerri H. Sakaue, Esq.                   RAPHAEL A. KATRI
                          MCGUIRE WOODS LLPth                     8549 Wilshire Boulevard, Suite 200
               12         1800 Century Park East, 8 Floor         Beverly Hills, CA 90211-3104
                          Los Angeles, CA 90067                   Tel.: (310) 940-2034
               13         Tel.: (310) 315-8200                    Fax: (310) 733-5644
                          Fax: (310) 315-8210                     Email: RKatri@socallaborlawyers.com
               14         Email: MKane@mcguirewoods.com
                                                                  Attorney for Plaintiff Robert Canales:
               15
                                                                  Joseph Tojarieh, Esq.
               16                                                 STONEBROOK LAW
                                                                  10250 Constellation Boulevard, Suite 100
               17                                                 Los Angeles, CA 90067
                                                                  Tel: (310) 553-5533
               18                                                 Fax: (310) 553-5536
                                                                  Email: JFT@stonebrooklaw.com
               19
                               using the following service method:
               20
                            X VIA ELECTRONIC SERVICE: The above documents were
               21        electronically filed with the Clerk of the Court using the CM/ECF system, which
                         sent notification of such filing to the above interested parties.
               22
                         I DECLARE under penalty of perjury that the foregoing is true and correct.
               23
                         Executed on March 19, 2021, at Los Angeles, California.
               24
                                                                /s/ Cindy Rivas
               25                                               Cindy Rivas
               26

               27

               28
    LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                                 - 38 -
                                               SECOND AMENDED COMPLAINT
   LOS ANGELES, CA
      90025-3361
 TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
